Citation Nr: 0943127	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1973 to October 
1976, November 2001 to May 2002, June 2002 to February 2003, 
and February 2003 to September 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The case was previously before the 
Board in June 2008 and January 2009 and was remanded for 
additional evidentiary development.  It has since been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
June 2008 and January 2009 and was remanded for further 
development.  Unfortunately, another remand is required.  
Although the Board regrets the additional delay, it is 
necessary to ensure due process is followed and that the 
Veteran is afforded every possible consideration.

The case was last remanded to afford the Veteran a VA 
examination of his feet.  The remand instructions specified 
that, for any pathology diagnosed, the examiner should 
provide an opinion as to whether the condition existed prior 
to service and, if so, whether it was aggravated by service.  
If the examiner determined that the condition did not exist 
prior to service, he or she was to opine as to whether it is 
at least as likely as not that the condition had its onset in 
service.  

During the Veteran's foot examination in March 2009, the 
examiner diagnosed mild degenerative joint disease of the 
first MTP joint bilaterally, which he determined accounted 
for the Veteran's symptoms.  He stated that there was no 
clear and unmistakable evidence that degenerative joint 
disease existed prior to service because the question was 
"left to speculation."  The examiner did not explain his 
rationale for concluding that an opinion would be 
speculative, and he offered no opinion as to whether the 
condition had its onset in service.  

The opinion provided is inadequate because it does not answer 
the questions for which the remand was ordered; specifically, 
there is no opinion as to whether the Veteran's foot disorder 
had its onset during active service.  When any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required.  

Additionally, the examiner provided no foundation for his 
statement that an opinion as to the time of onset of 
degenerative joint disease would be speculative.  A medical 
opinion is not inadequate merely because it is inconclusive.  
Roberts v. West, 13 Vet. App. 185, 189 (1999).  However, to 
be adequate for adjudication purposes, a medical opinion must 
do more than state a conclusion that the etiology of a 
medical condition is unknown or unknowable.  That conclusion 
must be supported with sufficient rationale and explanation.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  On remand, 
the examiner should clarify the basis for the proffered 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the VA examiner 
who evaluated the Veteran's feet in March 
2009, with instructions to provide an 
opinion as to whether degenerative joint 
disease of the first MTP joint bilaterally 
had its onset during or is otherwise 
related to the Veteran's active service.  
If the examiner concludes that the date of 
onset cannot be determined without resort 
to speculation, he is requested to provide 
a complete rationale for this conclusion.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


